Title: From John Adams to DeWitt Clinton, 1 October 1818
From: Adams, John
To: Clinton, DeWitt



Sir
Quincy October 1st. 1818

I thank you, Sir, for the very acceptable Present of a Memoir, not less ingenious than curious, on the Antiquities of the Town of Pompey in your State
If I were to hazard a Conjecture, it would be, that the French had made a populous and flourishing Settlement there, excited the Jealousies of the Six Nations, who invaded and exterminated them. Those Six Nations Seem to have been the Goths and Vandals of North America, Scourges, equally terrible to Europeans and to all other Indian Nations.
It is very desireable that Gentlemen in this Country Should amuse themselves and indeed employ themselves in imitation of your example, in recording their occasional Observations of this kind. I must confess and repent my own negligence, in this Way. I am Sorry to have let Slip Some Advantageous Opportunities which are now irrecoverably lost.
The Indian Languages have not been Sufficiently Studied, with humble Submission be it Spoken, by our Ancestors or by ourselves.
The Religion of the Indians, has been Still less regarded. Religion has always governed and will always govern Mankind.
Tecumseh and his Brother the Prophet, We are told, revived the Religion of their Ancestors when they Said “The Sun is our Father and our Mother the Earth.”
Pray Sir, Shew this to my Friend Dr Michel, and believe me with much respect and gratitude your obedient / humble Servant
John Adams